           Case 2:97-cr-00088-RFB Document 225 Filed 07/29/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6   Attorney for Richard Lee Trimmer

 7
                                 UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                                  Case No. 2:97-cr-00088-RFB

11                  Plaintiff,                               STIPULATION TO CONTINUE
                                                                STATUS CONFERENCE
12          v.
                                                                   (Second Request)
13   RICHARD LEE TRIMMER,

14                  Defendant.

15
16          IT    IS    HEREBY       STIPULATED         AND      AGREED,      by    and    between
17   Nicholas A. Trutanich, United States Attorney, and Richard Anthony Lopez, Assistant
18   United States Attorney, counsel for the United States of America, and Rene L. Valladares,
19   Federal Public Defender, and Nisha Brooks-Whittington, Assistant Federal Public
20   Defender, counsel for Richard Lee Trimmer, that the Status Conference currently scheduled
21   on August 6, 2020 at 11:00 a.m., be vacated and continued to a date and time convenient to this
22   Court, but no sooner than 120 days.
23          This Stipulation is entered into for the following reasons:
24          1.      On December 2, 2019, the Warden of the Federal Medical Center in Rochester,
25   Minnesota provided this Court with a Risk Assessment Report concerning Mr. Trimmer. The
26   report was dated October 29, 2019. At that time, the risk assessment panel recommended
           Case 2:97-cr-00088-RFB Document 225 Filed 07/29/20 Page 2 of 3




 1   Mr. Trimmer’s continued incarceration for the reasons provided in the report. Pursuant to 18
 2   U.S.C. section 4247(e)(1)(B), an annual Risk Assessment Report is due on or about
 3   October 29, 2020.
 4          2.      In light of the upcoming due date for the annual Risk Assessment Report, the
 5   parties request a continuance of the status check hearing to allow the parties time to receive and
 6   review the report before making any recommendations concerning Mr. Trimmer.
 7          3.      Additionally, defense counsel requests a continuance to allow counsel additional
 8   time to review the case and research available programming and housing options for
 9   Mr. Trimmer for this Court to consider at the next hearing.
10          4.      Mr. Trimmer is in custody and agrees with a continuance.
11          5.      The parties agree to the continuance.
12          This is the second request for a continuance of the Status Conference.
13          DATED this 28th day of July, 2020.
14
15    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
16
17        /s/ Nisha Brooks-Whittington                     /s/ Richard Anthony Lopez
      By_____________________________                  By_____________________________
18    NISHA BROOKS-WHITTINGTON                         RICHARD ANTHONY LOPEZ
      Assistant Federal Public Defender                Assistant United States Attorney
19
20
21
22
23
24
25
26
                                                      2
          Case 2:97-cr-00088-RFB Document 225 Filed 07/29/20 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                      Case No. 2:97-cr-00088-RFB
 4
                  Plaintiff,                        ORDER
 5
           v.
 6
     RICHARD LEE TRIMMER,
 7
                  Defendant.
 8
 9
10         IT IS ORDERED that the Status Conference currently scheduled for Thursday,

11                                                              December 16, 2020
     August 6, 2020 at 11:00 a.m., is vacated and continued to _________________________ at

12    10:00 AM
     _____________.

13         DATED this 29th        July
                      ___ day of _________________, 2020.

14
15
                                             RICHARD F. BOULWARE, II
16
                                             UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                3
